EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The amendment is made merely to correct an error in the dependence of the claims and Examiner believes it will not change the scope of the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7, first line  is amended to read as:
“The LiDAR system of claim 6 wherein the receive”

Claims 2-7 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor make obvious, a LIDAR system or its method of operation comprising a transmitter configured to generate a pulsed beam of light having M pulses, N receivers configured to detect and store return reflected pulses, wherein each of the receivers are assigned an object detection threshold value defining a signal amplitude minimum value for the detected and stored return pulses, wherein the object detection threshold value for each of the receivers is modified by a gain sensitivity profile configured to amplify the object detection threshold value based on a detected time of flight of the detected and stored return pulses, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Finkelstein et al. disclose a multiple receiver LIDAR system with adjustable gain.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645